Citation Nr: 9912340	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  96-18 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected 
ichthyosis vulgaris with keratosis pilaris and dermatitis, 
currently evaluated as 30 percent disabling.

3.  The propriety of the initial rating assigned for service-
connected anxiety disorder, currently evaluated as 10 percent 
disabling.

4.  Entitlement to service connection for disability due to 
exposure to chemicals and nuclear materials.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from November 1961 to 
November 1964.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1995 decision of the RO, which denied 
an increased rating for service connected skin disability; 
from a September 1997 decision of the RO, which denied 
service connection for PTSD, granted service connection for 
anxiety disorder with a 10 percent rating, effective on 
November 18, 1996, and denied service connection for 
disability due to exposure to chemicals and nuclear 
materials; and from a November 1997 decision of the RO, which 
denied a TDIU.

(The issues of entitlement to service connection for PTSD and 
disability due to exposure to chemicals and nuclear 
materials, the propriety of the initial rating assigned for 
service-connected anxiety disorder and entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities are the subjects of the Remand portion 
of this document.)


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected ichthyosis vulgaris with 
keratosis pilaris and dermatitis disability is shown to be 
manifested by ulceration with extensive exfoliation, 
exudation, crusting, itching and nervous symptomatology.


CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 50 
percent for service-connected ichthyosis vulgaris with 
keratosis pilaris and dermatitis disability have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.118 including Diagnostic Code 
7806 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Private medical records from the North Carolina Disability 
Determination Services, reflecting treatment from April 1991 
to November 1991, show that the veteran was reported to have 
denied hallucinations, delusions or overt symptoms of 
depression.  He indicated that others were fearful of 
catching his dermatitis.  He was reported to show no evidence 
of psychotic reactions.  The veteran was diagnosed as having 
a somatization disorder and consideration of cyclothymic 
personality, although the veteran was reported to have denied 
severe mood changes or a family history of manic depressive 
illness.  He was also diagnosed as having chronic anxiety.

In January 1993, Tom A. Chapman, Ph.D., reported that the 
veteran showed no evidence of psychotic behavior.  It was 
reported that, while in service, the veteran was a missile 
launch crewman who maintained the working parts of missiles 
by washing the parts with toxic chemicals.  The chemicals 
were reported to have caused an adverse reaction to the 
veteran's skin, including a rash on both arms, legs and 
hands.  He was reported to have constant itching and 
discomfort from the rash and that he would become very 
depressed.  He reported that he felt like everyone was 
staring at him when he left the house.  The veteran was 
diagnosed as having major recurrent depression.

At a VA neuropsychiatric examination in October 1993, the 
veteran indicated that his nerves had been bad ever since his 
skin started breaking out in 1988.  He reported that his skin 
was constantly broken out and painful and that he was 
embarrassed to be around people.  He was reported to have 
anxiety with no depressed affect or psychotic symptoms.  The 
veteran was diagnosed as having generalized anxiety disorder.  
The examiner reported that he could not say that this was 
caused by his skin condition but that the skin condition 
could make his anxiety disorder worse.

At a VA neurology examination in October 1993, the veteran 
was reported to have a history of numbness in his hands, arms 
and feet and twitching in his legs which dated back to 
approximately 1988.  A previous x-ray study and CT scan of 
his back had reportedly revealed a disc problem that had been 
causing the nerve to be irritated down the left leg.  The 
diagnoses were peripheral sensory neuropathy, etiology 
undetermined, possibly related to skin condition or to other 
causes, and degenerative disc disease of the lumbar spine 
with left lumbar radiculopathy.  The veteran's complaint of 
numbness and weakness in the lower extremities was reported 
to be possibly partly related to lumbar disc disease, 
neuropathy or both.

During a hearing at the RO in July 1996, the veteran 
indicated that he had lesions on his left hand and both feet.  
He reported that he had a lot of drainage on his feet.  He 
reported that he would have numbing in his feet and hands at 
times and that he had been told that the numbness could be 
related to his skin condition or to being a diabetic.  The 
veteran also submitted photographs of his skin disability, 
which are of record.

On a VA psychiatric examination in February 1997, the 
veteran's claims file was reported to have been requested but 
not to have been available.  The veteran reported that he had 
experienced feelings of stress, tension and depression 
because of his skin condition.  The examiner reported that 
comment on a relationship between a nervous disorder and skin 
condition was deferred pending review of the claims file.

On a March 1997 addendum to the February 1997 VA examination, 
the examiner reported that the veteran's claims file had been 
reviewed and that there was a direct relationship between the 
veteran's anxiety disorder and depression with his skin 
condition.  The veteran was diagnosed as having generalized 
anxiety disorder with depression.

On a VA dermatology examination in February 1997, the veteran 
was reported to have had skin problems since being discharged 
from service in 1964.  The veteran reported that the main 
areas of involvement had been his hands, arms and legs.  He 
indicated that his hands would become extremely dry and itch.  
He was reported to have very deep fissures which had been 
quite debilitating as far as any hobbies or work.  An 
examination of the occipital region of the neck was reported 
to reveal some erythematous papules which appeared to be 
secondarily excoriated over the arms, bilaterally.  There was 
reported to be extremely ichthyotic hyperkeratotic skin 
primarily over the extensor surfaces on the hands, 
bilaterally.  There were reported to be hyperkeratotic 
plaques on the dorsal side with several very deep fissures 
with some drainage.  The veteran was also reported to have 
some individual erythematous papules on the lower extremities 
which were secondarily excoriated as well.

During a video conference hearing before the Board in October 
1998, the veteran reported that he had rashes and that his 
skin itched all of the time.  He reported that he had a rash 
on his arms, back, chest and legs.  The veteran's wife 
reported that the veteran had psychological symptoms due to 
his skin disability.  The veteran reported that he had not 
worked since 1988 because he was embarrassed from his skin 
disorder.  He reported that he was tired of people asking him 
what was wrong with his skin and whether he had AIDS.  The 
veteran and his wife reported that he would have fits of rage 
that were followed or preceded by bouts of depression.

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits for service-connected skin disability 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran contends, in essence, that his service-connected 
skin disability is severe enough to warrant an increased 
rating.

Under 38 C.F.R. § 4.118 including Diagnostic Code 7806, 
eczema with exudation or itching constant, extensive lesions 
or marked disfigurement warrants a 30 percent rating.  Eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or which is exceptionally 
repugnant warrants a 50 percent rating.

As discussed hereinabove, the medical evidence of record 
demonstrates that the veteran has a service-connected skin 
disability manifested by constant itching and discomfort, 
extensive exfoliation or crusting and nervous manifestations.  
Therefore, the Board finds that the veteran has a degree of 
disability that more nearly approximates the assignment of 
the maximum schedular rating of 50 percent pursuant to 
38 C.F.R. § 4.118 including Diagnostic Code 7806.  See also 
38 C.F.R. § 4.10.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).


ORDER

An increased rating of 50 percent for service-connected skin 
disability is granted, subject to the regulations controlling 
the disbursement of VA monetary benefits.  


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for disability due to exposure to 
chemicals and nuclear materials and service connection for 
PTSD.  He also claims that his service-connected anxiety 
disorder is severe enough to warrant a rating greater than 10 
percent and that he is entitled to a TDIU.

In October 1996, Fred D. McQueen, M.D., reported that he 
believed that the veteran had a systemic or nervous 
manifestation secondary to his military service.  Dr. McQueen 
reported that he felt that the veteran suffered from PTSD.

In January 1997, the veteran reported that he had experienced 
extreme stress in service while working on the Nike Hercules 
Missile Operation.  He indicated that he had not been allowed 
to operate the missiles as he had been trained and that this 
had caused him stress.  He also reported that it had been 
stressful to defend both Germans and Americans while in 
Germany.  In addition, the veteran reported that he had been 
told by Dr. McQueen that he had PTSD because of his skin 
disorder.

On the most recent VA psychiatric examination in February 
1997, the veteran's claims file was reported to be 
unavailable.  Diagnosis was deferred.

On a March 1997 addendum to the February 1997 VA examination, 
the examiner reported that the veteran's claims file had been 
reviewed and that there was a direct relationship between the 
veteran's anxiety disorder and depression with his skin 
condition.  The veteran was diagnosed as having generalized 
anxiety disorder with depression.

In April 1998, Ellen Andrews, M.D., reported that the veteran 
had marked demyelinating and axonal peripheral neuropathy in 
the lower extremities, with no response obtained, whatsoever, 
in the left peroneal nerve.

In May 1998, Dr. McQueen reported that the veteran suffered 
from marked demyelinating nerve disorder that was related to 
his exposure to chemicals while serving in the military.

The veteran's claims of entitlement to a rating greater than 
10 percent for service-connected anxiety disorder and for 
entitlement to service connection for disability due to 
exposure to chemicals or nuclear materials are well grounded 
in that they are not inherently implausible.  38 U.S.C.A. 
§ 5107(a).  VA therefore has a duty to assist him in 
developing the facts pertinent to his claims.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.159; Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.

The Board notes that the February 1997 VA examination that 
was provided to the veteran was not sufficiently 
comprehensive for rating purposes and did not comport with 
the ruling of the Court in Massey v. Brown, 7 Vet. App. 204 
(1994).  In Massey, the Court emphasized that, in cases 
involving the rating of psychiatric disorders, clinical 
findings must be related specifically to the applicable 
rating criteria.

Thus, to comply with Massey, the examiner must distinguish 
the symptoms or findings attributable to service-connected 
anxiety disorder, as opposed to any other existing 
disability, and determinations must be made about the extent 
to which the service-connected anxiety disorder alone reduces 
initiative, flexibility, efficiency, memory, judgment and 
reliability so as to produce occupational and social 
impairment.  

In addition, the TDIU claim is inextricably intertwined with 
the increased rating claims.  Thus, it would be inappropriate 
for the Board to proceed with adjudication of the claim 
without first determining whether a higher rating is 
warranted.

Also, while the veteran has been diagnosed as having PTSD by 
Dr. McQueen, the critical elements of this diagnosis, most 
fundamentally those concerning the existence of a stressor or 
stressors, are not clear and, at most, appear to be based 
wholly upon statements of history provided to the examiner by 
the veteran.  Among the requirements for service connection 
for PTSD is credible supporting evidence that the claimed in-
service stressors actually occurred.  See 38 C.F.R. 
§ 3.304(f) (1998).  The DD Form 214 reveals no evidence that 
is conclusive of combat experience.  In fact, the veteran has 
made no allegations that he was engaged in combat in service.  

As such, if the claimed stressors are not combat-related, the 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  There is no 
evidence of record other than the veteran's lay testimony of 
the claimed in-service stressors.  However, it is not 
apparent that the RO has not attempted to verify the claimed 
stressors.  

The question of whether the veteran was exposed to a stressor 
in service is a factual determination and VA adjudicators are 
not bound to accept such statements simply because treating 
medical providers have done so.  Cohen v. Brown, 10 Vet. App. 
128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (affirmed on 
reconsideration, 1 Vet. App. 406 (1991)); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  In Cohen, the Court 
stressed the need of the examining physician to link the 
diagnosis of PTSD to specific stressor events, as opposed to 
a generalized attribution to military service.  See 38 C.F.R. 
§ 3.304(f).  The Court went on to hold that where the Board 
is in doubt on the contributory-basis question, that is, on 
the "link" requirement pursuant to 38 C.F.R. § 3.304(f) 
upon review of the medical evidence of record, it must remand 
for clarification.  Cohen v. Brown, 10 Vet. App. at 150-151 
(1997).

Thus, to ensure that all evidence potentially relevant to 
this claim is obtained, to verify all claimed in-service 
service stressors and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his claimed PTSD and his claimed 
disability secondary to exposure to 
chemicals and nuclear materials since his 
discharge from service, and for his 
service-connected anxiety disorder since 
February 1997.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The RO should inform the veteran of 
the critical importance of supplying 
additional, clarifying information as to 
his claimed in-service stressors.  The RO 
should request from the veteran a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates of any and all 
incidents to within seven days, types and 
locations of the incidents, service 
numbers and full names of any casualties, 
detailed descriptions of events, unit 
designations to the company level, other 
units involved, and any identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran must be advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible, because without such details, 
adequate research for verifying 
information cannot be conducted.

3.  Based on any additional information 
obtained regarding the claimed stressors 
and any other pertinent evidence 
currently of record, the RO should take 
the appropriate steps to contact the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) and verify all 
claimed stressors of record in addition 
to the veteran's claimed exposure to 
chemicals and nuclear materials.

4.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected anxiety disorder and to 
determine the nature and severity of his 
claimed PTSD.  All indicated testing in 
this regard should be accomplished.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Detailed clinical findings 
referable to the service-connected 
anxiety disorder should be recorded.  
Based on his or her review of the case, 
it is requested that the examiner provide 
a full multiaxial evaluation, including a 
score on the GAF scale on Axis V with an 
explanation of the score's meaning.  In 
addition, the examiner should offer an 
opinion as to degree of any demonstrated 
occupational and social impairment caused 
by the service-connected anxiety disorder 
alone. Also, based on his/her review of 
the case, it is requested that the 
examiner express an opinion as to whether 
the veteran is currently suffering from 
PTSD due to disease or injury which was 
incurred in or aggravated by service.  If 
the veteran is diagnosed as having PTSD, 
the examiner should identify any claimed 
stressor which is sufficient to support 
the diagnosis and state whether there is 
a causal relationship between the 
stressor and the veteran's present 
symptomatology.

5.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the nature and likely etiology 
of his claimed disability due to exposure 
to chemicals and nuclear materials.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiner should elicit from the 
veteran and record a full medical history 
and should report detailed medical 
findings.  Based on his/her review of the 
case, it is requested that the examiner 
express an opinion as to the likelihood 
that the veteran has a current disability 
due to exposure to chemicals or nuclear 
materials in service.  The examination 
report should reflect review of pertinent 
material in the claims folder and include 
the factors upon which the opinion is 
based.  

6.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until he is informed.  

The purposes of this remand are to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

